DETAILED ACTION
In the response filed November 24, 2022, the Applicant canceled claims 1-20; and added claims 21-36.  Claims 21-25 are pending in the current application.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments for claims 21-36 with respect to the 35 U.S.C. 103 rejection has been considered but are moot as they do not apply to the combination of references being used in the current rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-14 are rejected under 35 U.S.C. 103 as being unpatentable by Todasco et al. (US 2018/0005272 A1), hereinafter Todasco, in view of Callaway (US 2015/0141123 A1).
Regarding claim 21, Todasco discloses a system for training an artificial intelligence system including the use of one or more human subject responses to stimuli as input to the artificial intelligence system comprising: one or more displays, the display oriented to the human subjects to present the stimuli to the human subjects (Par. [0033], virtual reality display device),
one or more detectors to monitor the reaction of the human subjects to the stimuli, the detectors including at least motion detectors (Par. [0029], camera captures expressions of the user), the detectors providing an output (Par. [0034], detectors determine whether user is displaying expressions in response to the displayed information), and
an analysis system, the analysis system coupled to receive the output of the detectors, the analysis system provides an output corresponding to whether the reaction of the human subjects was positive or negative (Par. [0051], system determines a negative reaction or a positive reaction from user).
Todasco does not explicitly disclose the analysis system provides an output corresponding to whether the subject responses are associated with addition, a neural network, wherein the output of the analysis system provides a: positive weighting for training of the neural network when the output of the analysis system was positive, and negative weighting for training of the neural network when the output of the analysis system was negative.  Callaway teaches the analysis system provides an output corresponding to whether the subject responses are associated with addition (Par. [0190], the system received reactions from individuals using the system, undertaking an assessment as addicted or not addicted), a neural network, wherein the output of the analysis system provides a: positive weighting for training of the neural network when the output of the analysis system was positive, and negative weighting for training of the neural network when the output of the analysis system was negative (Par. [0164], weighted values of positive and negative determined for the neural network; Par. [0194], network assessment to determent a subject’s addictedness).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial intelligence system of Todasco to include the neural network weighting abilities of Callaway as a need exists to improve training algorithms for given artificial networks to accurately determine addiction in subjects (Callaway, Par. [0175]).  This known technique is applicable to the artificial intelligence system of Todasco as they both share characteristics and capabilities, namely, they are directed to artificial intelligence and machine learning systems with positive and negative inputs from the user.
Regarding claim 22, Todasco discloses wherein the neural network training is reinforcement learning (Par. [0061], received data is input into the algorithm module and updates the algorithm, system also takes information and based on confirmation of the confirmed user state, determines the output was accurate).
Regarding claim 23, Todasco discloses wherein the display is monitor (Par. [0037], display devices).
Regarding claim 24, Todasco discloses wherein the display is a virtual reality display (Par. [0033], virtual reality display device).
Regarding claim 25, Todasco discloses wherein the analysis system monitors individual behavior (Par. [0051], system determines a negative reaction or a positive reaction from user).
Regarding claim 26, Todasco discloses wherein the analysis system monitors group behavior (Par. [0031], data based on group of users).
Regarding claim 27, Todasco discloses wherein the detector is a motion tracking system (Par. [0014], facial motion tracking; Par. [0073], motion detection device).
Regarding claim 28, Todasco discloses wherein the detector includes a facial detection system (Par. [0014], facial motion tracking).
Regarding claim 29, Todasco discloses wherein the facial detection system determines positive and negative facial attributes (Par. [0051], system determines a negative reaction or a positive reaction from user; Par. [0059], system determines micro-expressions).
Regarding claim 30, Todasco discloses wherein the detector further includes a sound detector (Par. [0012], [0013], sound data; Par. [0033], detection of sound waves).
Regarding claim 31, Todasco discloses wherein the sound detector is a microphone (Par. [0033], communication device detects sound waves).
Regarding claim 32, Todasco discloses wherein the detector is a biometric scanner (Par. [0012], [0033], biometrics data received by device).
Regarding claim 33, Todasco discloses wherein the detector is a physiologic detector (Par. [0033], biometrics data received by device, heart rate monitor).
Regarding claim 34, Todasco discloses wherein the physiologic detector is a heart rate detector (Par. [0033], biometrics data received by device, heart rate monitor).
Regarding claim 35, Todasco does not explicitly disclose wherein a positive weighting is applied when the addiction is determined to be acceptable.  Callaway teaches wherein a positive weighting is applied when the addiction is determined to be acceptable (Par. [0164], weighted values of positive and negative determined for the neural network; Par. [0192], value provided to neural network based on user determined to be addicted or not addicted; Par. [0140], different levels of addiction).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial intelligence system of Todasco to include the neural network weighting abilities of Callaway as a need exists to improve training algorithms for given artificial networks to accurately determine addiction in subjects (Callaway, Par. [0175]).  This known technique is applicable to the artificial intelligence system of Todasco as they both share characteristics and capabilities, namely, they are directed to artificial intelligence and machine learning systems with positive and negative inputs from the user.
Regarding claim 36, Todasco does not explicitly disclose wherein a negative weighting is applied when the addiction is determined to be excessive. Callaway teaches wherein a negative weighting is applied when the addiction is determined to be excessive (Par. [0164], weighted values of positive and negative determined for the neural network; Par. [0192], value provided to neural network based on user determined to be addicted or not addicted; Par. [0140], different levels of addiction).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial intelligence system of Todasco to include the neural network weighting abilities of Callaway as a need exists to improve training algorithms for given artificial networks to accurately determine addiction in subjects (Callaway, Par. [0175]).  This known technique is applicable to the artificial intelligence system of Todasco as they both share characteristics and capabilities, namely, they are directed to artificial intelligence and machine learning systems with positive and negative inputs from the user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3688                                

/JAMES M DETWEILER/Primary Examiner, Art Unit 3681